Citation Nr: 0212650	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for aortic valve stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 8, 1998 until 
November 13, 1998.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Boise, Idaho, which denied the benefit sought 
on appeal.

This matter was previously before the Board in February 2001.  
At that time, a remand was ordered to accomplish further 
development.  The file has now been returned for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence shows obviously and manifestly that 
the veteran had a congenital heart disability manifested by a 
murmur that preexisted service.

3.  The medical evidence does not show that the veteran's 
preexisting aortic valve stenosis increased in severity as a 
result of active service beyond natural progression, if any.


CONCLUSION OF LAW

The veteran's aortic valve stenosis clearly and unmistakably 
preexisted service and was not aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in September 1999 and 
supplemental statements of the case issued in May 2000 and 
July 2000.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  For example, the RO obtained the service 
medical records and in letters dated February 2001 and March 
2001, the RO requested medical records from L.G.S., MD., 
W.R.B., MD.  As a result of such efforts, extensive records 
dated November 1998 through August 2000 from those 
physicians, including December 1998 and July 2000 surgical 
reports, are now associated with the claims file.  Also of 
record is an August 2001 VA examination, along with a May 
2002 addendum.  Moreover, statements from a childhood friend 
and from the veteran's high school principal are associated 
with the claims file.  Finally, a transcript of the veteran's 
February 2000 personal hearing before the RO is of record.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran does not 
contend, that there are additional relevant records that have 
not yet been obtained.  Thus, the obligation that the RO 
provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot. 

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual background

Medical evidence

Service medical records reflect that the appellant underwent 
an enlistment physical examination in January 1998.  The 
appellant indicated at the time that he had a medical history 
of heart murmur, but after clinical evaluation his heart was 
found to be normal.  Subsequently, a diagnosis of a heart 
murmur at the lower left sternum border and the right upper 
sternum border was made at the Naval Hospital, Great Lakes, 
Illinois, in September 1998.  The appellant was returned to 
full duty at that time without exercise limitation.  The 
appellant sought treatment at the naval facility in October 
1998, complaining of continued weakness and chest pains.  An 
electrocardiogram was performed and was interpreted to be 
abnormal.  

In November 1998, a cardiology consultation determined that 
the appellant had mild to moderate aortic stenosis with 
moderate aortic insufficiency, mild pulmonary stenosis.  The 
consultation notes also indicate that the appellant's 
condition was symptomatic of childhood disease.  Another 
service medical record, also dated November 1998, noted that 
the veteran had congenital heart disease.  The appellant 
received an entry-level medical separation based on a 
diagnosis of aortic stenosis with aortic insufficiency, which 
was found to be not correctable to meet Navy standards.

The appellant also sought medical treatment at a civilian 
facility, Benewah Community Hospital (Benewah) during active 
service.  Benewah's records reflect that the appellant sought 
treatment in late September-early October 1998, for cold 
symptoms he had been experiencing for three to four weeks.  
The emergency room note indicates that a diagnostic workup 
for the appellant's heart was done in 1994 and showed 
significant aortic regurgitation and mild aortic stenosis.  
The note also indicated that the cardiac murmur was 
worsening.  The physical examination showed a 3/6 systolic 
ejection murmur and a 2/6 diastolic murmur of the heart.  The 
Benewah records date back to July 1995.

November and December 1998 reports from Heart Clinics 
Northwest include test results and clinical evaluations.  
These contain a discussion of the history, current findings 
and assessments.  The findings included congenital aortic 
valve stenosis, described as moderate, and aortic valve 
insufficiency, described as mild to moderate or moderate.  A 
report from W.R.B. dated December 9, 1998 noted that the 
chest pain which the veteran had experienced during service 
had largely resolved.  His exercise tolerance was reported as 
being "very reasonable."  The veteran reported some vague, 
mild, dizzy spells.  He was noted to be "better" in that 
regard.  Another treatment report, dated December 11, 1998, 
noted the veteran to be asymptomatic, though it was further 
indicated that he was at some small risk for sudden death.  

In a letter dated February 19, 1999, civilian physician 
W.R.B. stated that the veteran had a "classic murmur of 
aortic valve stenosis, which is congenital."  The physician 
further commented that this condition could vary from very 
mild to severe, and that it could not be evaluated by 
physical examination with any degree of reliability.  
Therefore, he believed that the veteran should not have been 
cleared for induction with this condition without an 
echocardiogram.  W.R.B. stated that to have cleared the 
veteran for boot camp in these circumstances was 
inappropriate.  He remarked that the veteran's aortic valve 
stenosis could become very symptomatic due to that level of 
activity.  

Private medical reports dated from March 1999 through May 
2000 show further treatment for the veteran's aortic valve 
stenosis.  

In a May 17, 2000, letter W.R.B. stated, "it is my opinion 
that the physical stress of boot camp could and did cause 
(appellant) significant problems during his time at boot 
camp, since he has the underlying congenital aortic valve 
stenosis and insufficiency."  

L.G.S stated in a May 23, 2000, letter that the aortic 
stenosis and aortic insufficiency "has progressively gotten 
worse over the years with decreased exercise tolerance and 
some shortness of breath noticed at the time of military boot 
camp."

In July 2000, the veteran underwent elective aortic valve 
replacement surgery.  
The procedure was performed by L.G.S.

VA examined the veteran in August 2001.  That report noted 
that the veteran had undergone aortic valve replacement 
surgery in July 2000.  The report noted that the veteran had 
been very athletic in high school and had signed up for a 6-
year tour with the Navy.  While in boot camp the veteran 
developed symptoms of tiredness and mild dizziness.  A 
cardiological study demonstrated significant aortic valve 
disorder.  The report of medical history further noted that 
although the veteran had mentioned a history of childhood 
heart murmur upon enlistment, no one had been able to 
diagnose bicuspid aortic valve disease or significant aortic 
stenosis or regurgitation.  

The VA examiner stated that, in his opinion, the veteran was 
quite fortunate that he did not develop more severe symptoms, 
such as sudden syncope or sudden arrhythmia, leading to 
cardiac death, as a result of his stressful physical training 
at boot camp.  He added that the veteran underwent 
significant risk by participating in boot camp.  The VA 
examiner stated that, had an echocardiogram been performed 
upon enlistment, the veteran would have automatically been 
deemed unfit for service.  

In May 2002, an addendum to the August 2001 examination was 
submitted.  While the addendum was not drafted by the 
physician that had previously examined the veteran, the 
author had equivalent credentials in cardiology and indicated 
that he had reviewed the veteran's claims folder, as well as 
the earlier report of examination.  The May 2002 addendum 
stated that the veteran plainly had a cardiovascular disorder 
upon entering service.  Specifically, that disorder was 
identified as a heart murmur, previously attributed to an 
aortic valve disorder.  The etiology of that disorder was 
noted to be congenital, explained by the physician to mean 
"present from birth."  The addendum noted that the 
veteran's present diagnosis was that of status post Ross 
Procedure, July 2000.  Ross Procedure was defined as an 
aortic valve replacement.  In addressing the degree of 
medical probability that there was a causal relationship 
between the veteran's current cardiovascular disorders and 
any in-service disorders, the physician responded that 
"(t)he need for aortic valve replacement was caused by the 
presence of aortic valve disease which was diagnosed while 
(the veteran) was in the service."  The physician further 
stated that there was no indication that the progression of 
the veteran's aortic valve disease occurred due to active 
service.  He stated that, in his opinion, any progression 
that did occur was part of the natural history of the 
disorder.        
  


Testimonial evidence

The claims file contains an undated letter from J.W.L., a 
friend of the veteran's.  J.W.L. stated that he had grown up 
with the veteran and that they had enjoyed an active 
childhood.  He remarked that the veteran had always been in 
very good physical condition, and had engaged in activities 
such as hiking, bike riding and jogging.  In high school the 
veteran ran long and mid-distance races for the track team, 
and also excelled as a basketball player.  J.W.L. stated 
that, by contrast, the veteran was very unfit upon return 
from the Navy, and that he lacked stamina and had a low 
tolerance for exertion.  

Also of record is a February 2000 letter from R.L., the 
Principal of the veteran's high school.  That letter 
confirmed the veteran's participation in junior varsity and 
varsity level athletic competition, including basketball and 
track.  

In February 2000, the veteran submitted general medical 
information regarding heart murmurs from MedicineNet.com.  
That article noted three causes of aortic stenosis.  
According to the article, aortic stenosis occurred due to a 
congenital defect, due to wear and tear of the aortic valve 
in the elderly or due to scarring from rheumatic fever as a 
child or young adult.   

Also in February 2000, the veteran and his wife testified at 
a personal hearing before the RO.  At that time, the wife 
explained that while some medical evidence noted the veteran 
to be asymptomatic, the veteran was still at great risk of 
harm if he overexerted himself.  Thus, he was only 
asymptomatic to the extent that he did not, in her words, 
"push the envelope."  Indeed, the veteran's wife stated 
that private the veteran was permitted by his physician to 
ride his bike, lift weights and play basketball.  He merely 
had to be aware of his limitations and take care not to 
overexert himself.  The veteran stated that he continued to 
exercise, as a means of gauging his wellness, but that 
stamina was an issue.  He stated that he would become winded 
after a game of basketball.   His wife stated that he 
returned from boot camp as a shell of his former self.  

When asked about boot camp, the veteran stated that the first 
few weeks were very difficult.  He stated that he had watches 
at night, and as a result he got very little sleep.  During 
camp, he began to have dizzy spells, where everything was a 
blur for about 5 seconds.  He added that on a few occasions 
he nearly blacked out when he stood up from a relaxed state.

 Analysis

While the veteran's enlistment examination in January 1998 
indicated a normal heart, the file contains clear and 
unmistakable evidence revealing that the veteran's heart 
murmur preexisted active service.  First, while the clinical 
evaluation for entry was deemed normal, the veteran candidly 
had disclosed a heart condition described as a murmur on his 
report of medical history, completed in December 1998.  
Additionally, a November 1998 in-service treatment report 
indicated that the veteran's condition was symptomatic of 
childhood disease, and a February 1999 letter written by 
W.R.B. specifically described the veteran's aortic valve 
stenosis as congenital.  There is also pre-service clinical 
evidence confirming the presence of the congenital 
disability.  Finally, the May 2002 addendum to the VA medical 
report contains a clear medical opinion that the veteran's 
underlying heart disability is congenital and thus by 
definition pre-existed service.  The sum of this evidence 
establishes not only clearly and unmistakably, but also 
effectively beyond any reasonable dispute the preexistence of 
a heart condition.  Therefore, the veteran is not entitled to 
the presumption of sound condition upon enlistment. 

Having concluded that the veteran's aortic valve stenosis 
preexisted service, the sole issue to be determined is 
whether that condition was aggravated by active duty.  In 
order to establish aggravation, the medical evidence must 
demonstrate an increase in the disability during service.  
Moreover, aggravation is not established where there is a 
specific finding that the increase is due to the natural 
progress of the disease.

The Board has thoroughly reviewed the evidence of record and 
concludes that, for the reasons discussed below, the 
veteran's aortic valve stenosis was not aggravated in 
service, within the meaning of 38 C.F.R. § 3.306.  Therefore, 
a grant of service connection is not appropriate here.

In May 2002, a VA cardiologist was asked to address various 
questions regarding the veteran's heart condition, as an 
addendum to an earlier VA examination conducted in August 
2001.  Even though the physician drafting the addendum did 
not personally examine the veteran, he reviewed the claims 
file, including the earlier examination report, and his 
credentials were comparable to those of the examining 
physician.  In that May 2002 addendum, the VA cardiologist 
explained that, prior to service, the veteran had a heart 
murmur.  During service, a diagnosis of bicuspid aortic valve 
with mild aortic valve stenosis and moderate aortic valvular 
regurgitation.  He noted that he disorder was congenital, 
meaning that it had existed since birth.  The VA cardiologist 
further stated that the veteran's present diagnosis was that 
of status post Ross Procedure, July 2000.  Ross Procedure was 
defined as an aortic valve replacement.  In addressing the 
degree of medical probability that there was a causal 
relationship between the veteran's current cardiovascular 
disorders and any in-service disorders, the physician 
responded that "(t)he need for aortic valve replacement was 
caused by the presence of aortic valve disease which was 
diagnosed while (the veteran) was in the service."  In other 
words, it was the veteran's congenital disorder that created 
the need for the surgery.  Moreover, the physician stated 
that there was no indication that the progression of the 
veteran's aortic valve disease occurred due to active 
service.  He stated that, in his opinion, any progression 
that did occur was part of the natural history of the 
disorder.        

Thus, the May 2002 constitutes competent medical evidence 
founded upon an accurate history and supported by a rationale 
expressing the opinion that the veteran's preexisting aortic 
valve stenosis was not aggravated by active service.  The 
Board finds this evidence is entitled to great probative 
weight.  Moreover, no evidence of record squarely contradicts 
that finding.  Three medical records do express the opinion 
that boot camp was a significant risk for the veteran.  The 
first of these records was a May 17, 2000, letter written by 
W.R.B. That letter stated the opinion that "...the physical 
stress of boot camp could and did cause (appellant) 
significant problems during his time at boot camp, since he 
has the underlying congenital aortic valve stenosis and 
insufficiency."  A second letter, dated May 23, 2000, by 
L.G.S. noted that the aortic stenosis and aortic 
insufficiency "has progressively gotten worse over the years 
with decreased exercise tolerance and some shortness of 
breath noticed at the time of military boot camp."  Finally, 
the VA examiner in August 2001 stated that the veteran was 
quite fortunate that he did not develop more severe symptoms, 
such as sudden syncope or sudden arrhythmia, leading to 
cardiac death, as a result of his stressful physical training 
at boot camp.  He added that the veteran underwent 
significant risk by participating in boot camp.  The VA 
examiner stated that, had an echocardiogram been performed 
upon enlistment, the veteran would have automatically been 
deemed unfit for service.  

The three medical opinions described above establish that the 
demands of active service posed a danger for the veteran.  
However, that is very different from stating that the 
veteran's condition permanently increased in severity as a 
result of active duty.  Only the May 2000 opinion by L.G.S. 
actually even implies, but does not clearly state, that there 
was any increase, as opposed to simply an exacerbation of 
symptoms during the veteran's period of active service.  
L.G.S. only notes the condition has gotten worse over a 
period of years, not specifically as a result of service.  He 
further mentions symptoms, such as decreased exercise 
tolerance and some shortness of breath, without stating that 
they represented a permanent increase in disability as a 
result of service.  The Board acknowledges the medical 
evidence showing that symptomatology such as dizziness and 
shortness of breath arose during active service.  However, 
the Board points out that temporary or intermittent flare-ups 
of a preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying 
disability, as contrasted to symptoms, has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  As will be 
discussed below, the evidence supports the conclusion that 
active duty caused only a temporary increase in 
symptomatology, as opposed to a permanent worsening of the 
veteran's underlying aortic valve stenosis.  

Following service, the medical evidence shows that much of 
the veteran's symptomatology complained of during service had 
improved.  A report from W.R.B. dated December 9, 1998 noted 
that the chest pain which the veteran had experienced during 
service had largely resolved.  His exercise tolerance was 
reported as being "very reasonable."  The Board 
acknowledges that some vague, mild dizzy spells were reported 
by the veteran, but overall his level of disability was shown 
to have lessened once the rigors of service had concluded.  
Indeed, a December 11, 1998, report noted that the veteran 
was asymptomatic.  In hearing testimony offered in February 
2000, the veteran's wife objected to the use of term 
"asymptomatic" to describe the veteran.  She stated that he 
was at risk with overexertion, and that although his 
physician allowed him to ride his bike, lift weights and play 
basketball, he was cautioned not to overdo it.  However, the 
mere fact that the veteran was at risk due to overexertion 
does not establish that his preexisting condition was 
worsened during service.  The competent medical evidence of 
record indicates that the congenital disability by its very 
nature made overexertion hazardous before, during and after 
service. 

As noted previously, the file contains testimonial evidence 
from J.W.L., a friend of the veteran, as well as from his 
high school Principal, R.L.  That evidence served to 
illustrate that the veteran was in athletic condition prior 
to service, and that he competed in basketball and track.  
Presumably, the purpose of these submissions is to imply 
that, if the veteran could engage in strenuous activity prior 
to service without any difficulty, and then has a lack of 
stamina upon return from the Navy, the cause of such 
deterioration must be active service.  However, the Board 
notes that, as laypersons, J.W.L. and R.L have not been shown 
to possess the medical expertise necessary to render a 
diagnosis or to establish a causal relationship between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, as 
already discussed, the file contains a competent medical 
opinion from a heart specialist, stating that any worsening 
of the veteran's aortic valve stenosis was merely the natural 
progression of the disease.  Moreover, no other competent 
medical evidence concluded otherwise.  

In summation, the evidence shows that the veteran had a 
preexisting heart murmur (aortic valve stenosis).  The 
evidence does not establish a permanent worsening of the 
veteran's aortic valve stenosis as a result of service.  
Instead, the evidence demonstrates a temporary increase in 
symptomatology, which correlated with heightened physical 
activity.  When such activity diminished, so did the 
veteran's symptoms.  Therefore is no basis for a finding of 
aggravation, and as a consequence the veteran's claim of 
entitlement to service connection for aortic valve stenosis 
must be denied.   



ORDER

Service connection for aortic valve stenosis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

